                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                 TAMPA DIVISION

HEALTHPLAN SERVICES, INC.,
     Plaintiff,

v.                                                   CASE NO.: 8:18-cv-02608-SDM-AAS

RAKESH DIXIT, et al.,
      Defendants.
___________________________________/

          MOTION FOR LEAVE TO FILE REPLY BRIEF IN SUPPORT OF
                   MOTION FOR SANCTIONS [D.E. 168]

       Pursuant to Local Rules 3.01(c) and (d), Plaintiff, HealthPlan Services, Inc.

(“HealthPlan”) respectfully requests leave to file a reply brief of no more than five (5) pages

in support of its Motion for Sanctions, Fees and Order to Show Cause Why Dixit Defendants

Should Not Be Held in Contempt of Court Order [D.E. 168, “Motion for Sanctions”] in order

to address misstatements presented by Defendants Rakesh Dixit, Knowmentum, Inc., Media

Shark Productions, Inc. (collectively, “Defendants”) in their response to the Motion for

Sanctions [D.E. 184, “Opposition”], and states as follows:

I.     MEMORANDUM OF LEGAL AUTHORITY IN SUPPORT OF REQUEST

       Granting leave to file a reply brief is appropriate where the opposing party has

misstated facts, or where the opposing brief raised additional issues not addressed in the

original motion.   See, e.g., Ottaviano v. Nautilus Ins. Co., Case No. 08-cv-2204, 2009

WL 425976 (M.D. Fla. Feb. 19, 2009) (granting leave to file reply brief where movant asserted

respondent’s brief misstated facts). HealthPlan should be granted leave to file a reply brief to

the Opposition because Defendants misstated certain facts concerning the issues raised in the



                                               1
Motion for Sanctions.

          Specifically, with respect to Defendants’ failure to supplement their responses to

numerous Requests for Production, the Opposition alleges: that “HPS misrepresented that the

relevant Responses had never been amended and attached referenced the docket numbers of

previously filed copies of the original Responses. However, the Responses had in fact been

amended and HPS’s representation to the Court was simply false.” Opp. at p. 2. Because the

Opposition misleadingly suggests that HealthPlan made false representations to the Court, a

reply brief is required to clarify the reasons for HealthPlan’s representations and explain that

the amended responses are deficient for the same reasons as the original responses.

II.       CONCLUSION

          To aid the Court’s resolution of the Motion for Sanctions, a reply brief would allow

HealthPlan to respond to dispel the misstatements of fact offered in the Opposition. Based on

the foregoing, HealthPlan respectfully requests that the Court grant leave to file, no later than

seven (7) days after the grant of this motion, a reply brief of no more than five (5) pages in

length.

                          LOCAL RULE 3.01(g) CERTIFICATION

          The undersigned certifies that counsel for HealthPlan has conferred with counsel for

Defendants, and Defendants do not oppose the relief sought in this motion for leave.




Dated: September 24, 2019                     Respectfully Submitted,



                                               2
         By: /s/ Evi T. Christou
          Alejandro J. Fernandez (Fla. Bar No. 32221)
          E-mail: afernandez@brinksgilson.com
          Stephen J. Leahu (Fla. Bar. No. 54037)
          E-mail: sleahu@brinksgilson.com
          BRINKS GILSON & LIONE, P.A.
          401 E. Jackson Street, Suite 3500
          Tampa, FL 33602
          Telephone No. (813) 275-5020
          Facsimile No. (813) 275-5021

          William H. Frankel (Ill. ARDC No. 3127933)
          Admitted Pro Hac Vice
          E-mail: wfrankel@brinksgilson.com
          Andrew J. Avsec (Ill. ARDC No. 6292313)
          Admitted Pro Hac Vice
          E-mail: aavsec@brinksgilson.com
          BRINKS GILSON & LIONE, P.C.
          455 N. Cityfront Plaza Drive, Suite 3600
          Chicago, Illinois 60611
          Telephone No. (312) 321-4200
          Facsimile No. (312) 321-4299

          Evi T. Christou (D.C. Bar No.1600066)
          Admitted Pro Hac Vice
          E-mail: echristou@brinksgilson.com
          BRINKS GILSON & LIONE, P.C.
          1775 Pennsylvania Avenue, NW, Suite 900
          Washington, D.C. 20006
          Telephone No. (202) 296-6923
          Facsimile No. (202) 296-8701

          Counsel for Plaintiff




CERTIFICATE OF SERVICE



          3
        I HEREBY certify that on September 24, 2019, I electronically filed the foregoing

document with the Clerk of the Court CM/ECF, which will send notification of this filing to

all counsel of record in this action.

                                                  /s/ Evi T. Christou




                                            4
